Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 13-24 are pending and examined herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 20 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “a thermomechanical code” which renders the claim indefinite. Claim 13 positively recites a meta model of a thermomechanical code and it is unclear whether claim 17 is referring to the code as recited in claim 13 or is introduced a new thermomechanical code. 
Claim 20 recites the limitation “the previous time step.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 23 recites the limitation “taking into account a simulation of the evolution of the said reconstructed maximum linear power in step” which renders the claim indefinite. The meaning of “in step” is undefined and unclear. 
Claim 23 recites the limitations “by said thermomechanical code” which has a lack of antecedent basis and renders the claim indefinite. Claim 13 positively recites a meta model of a thermomechanical code and it is unclear whether the limitation is referring to the code as recited in claim 13 or is introduced a new thermomechanical code. It is further unclear as the claim recites both “said thermomechanical code” and “said meta-model of the thermomechanical code.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Poyaud et al. US Pub 20100260300 in view of Royere WO 2010142693 and further in view of Russell et al. US Pub 20070153958. 
Regarding claim 13, Poyaud discloses method for protecting a nuclear reactor ([0037]), the nuclear reactor (Fig. 1: 1) comprising a core (2) having a plurality of nuclear fuel assemblies (16), each assembly comprising a plurality of fuel rods (Fig. 2: 24; [0083]), each fuel rod comprising a cladding (Fig. 3: 33) and nuclear fuel enclosed in the cladding (Fig. 3: 36), the method comprising the following steps: 
reconstructing a local power released among the fuel rods of the nuclear fuel assemblies of the core ([0100-0101]); 
 calculating the thermomechanical state and the burnup fraction of the fuel rods ([0131]); 
calculating a mechanical stress in the cladding of one of the fuel rods using the said reconstructed linear power ([0138], [0151]), the calculated thermomechanical states and the calculated burnup fractions, by a thermomechanical code ([0138] “COPERNIC”)
comparing the calculated mechanical stress or the calculated deformation energy density with a respective threshold ([0139], [0141])); and 
stopping the nuclear reactor if the calculated mechanical stress or the calculated deformation energy density exceeds the said respective threshold ([0141]). 
Poyaud discloses the method comprises the step of reconstructing the local power distribution provided by ex-core chambers (21C) but does not explicitly disclose a step of reconstructing the maximum linear power. 
Royere teaches a method for protecting a nuclear reactor comprising reconstructing a maximum linear power released among the fuel rods of the nuclear fuel assemblies ([0030], [0033]) determined from measurements of operating parameters provided by instrumentation of the core formed by sensors, conventional calculation software and data storage means ([0031]). It would have been obvious to one of ordinary skill in the art to modify the method of Poyaud with the step of Royere for the predictable advantage of adapting the limit linear power threshold according to the evolution kinetics of the maximum linear power of the fuel rods ([0031]) and also a threshold as a function of the severity of the transient events ([0083]). 
Additionally, Poyaud discloses the method uses the thermomechanical code COPERNIC, the same code as disclosed in the instant specification ([00100]), but does not explicitly discloses using a meta-model. 
Russell teaches a method for protecting a nuclear reactor (see abstract) comprising calculating continuous variables ([0023],[0030]) by a meta-model of code ([0030] “neural networks”). It would have been obvious to one of ordinary skill in the art to modify the method of Poyaud with the meta-model of Russell for the predictable advantage of incorporating a larger set of data and global trends to reduce predicted uncertainties ([0030]). 
Regarding claim 14, the above-described combination teaches all the elements of the parent claim. Poyaud discloses wherein the step of reconstructing the linear power is carried out using measurements provided continuously by neutron flux sensors (21C; [0040], [0079], [0082]). Royere additionally teaches wherein the step of reconstructing the linear power is carried out using measurements provided continuously by neutron flux sensors ([0031]). 
Regarding claim 15, the above-described combination teaches all the elements of the parent claim. Poyaud further discloses wherein the reconstruction step is carried out with a time constant of less than 1 minute (21C; [0079], [0082]; the reconstruction step is based of neutron flux sensors which can have a time constant of less than 1 minute). 
Regarding claim 16, the above-described combination teaches all the elements of the parent claim. Poyaud further discloses wherein the step of calculating the thermomechanical state and the burnup fraction of the fuel rods comprises a sub-step of calculating a three-dimensional power distribution in the core ([0100-0101]), and a sub-step of calculating the burnup fraction of the fuel rods using the calculated three-dimensional power distribution ([0124], [0130]).
Regarding claim 17, the above-described combination teaches all the elements of the parent claim. Poyaud further discloses wherein the step of calculating the thermomechanical state and the burnup fraction of the fuel rods comprises a sub-step of calculating a thermomechanical state of the fuel rods by a thermomechanical code ([0124],[0131] “COPERNIC”), using the calculated three-dimensional power distribution ([0045-0046]).
Regarding claim 18, the above-described combination teaches all the elements of the parent claim. Poyaud further discloses wherein the step of calculating the thermomechanical state and the burnup fraction of the rods includes a sub-step of storing the thermomechanical state and the calculated burnup fraction ([0103-0107]) for a control section of one of the fuel rods ([0111-0112]).
Regarding claim 19, the above-described combination teaches all the elements of the parent claim. Poyaud further discloses wherein the control section is the section with the maximum linear power ([0111-0112]; the overall power and the transient occurrences would have the maximum power). 
Regarding claim 20, the above-described combination teaches all the elements of the parent claim. The thermomechanical code of Poyaud as modified by the neural network of Russell teaches the meta-model of the thermomechanical code. Poyaud further discloses wherein the thermomechanical code uses at least the following inputs: mechanical stress calculated at the previous time step ([0139], [0143]) and burnup fraction calculated for the control section ([0131]). Royere further teaches using the reconstructed maximum linear power ([0081]) and the derivative with respect to time for the reconstructed maximum linear power ([0081]). It would have been obvious to one of ordinary skill in the art to modify the code of Poyaud with the derivate of the maximum linear power of Royere for the predictable advantage of supply the protection means with information on the type of transient, category 1 or 2, undergone by the nuclear reactor in addition to the maximum value of the linear power of the fuel rods ([0081]). 
Additionally, the examiner notes that the thermomechanical code is based on known thermomechanical code, for example COPERNIC (See Applicant spec [0087]). As Applicant states, the calculation is code is known and therefore such inputs to the code would have been obvious to one of ordinary skill in the art through routine experimentation. 
Regarding claim 21, the above-described combination teaches all the elements of the parent claim. In this combination, Russell teaches wherein the meta-model of the code is a multilayer neural network ([0030]). Such a modification provides the same predictable advantages as described in claim 13 above.
Regarding claim 22, the above-described combination teaches all the elements of the parent claim. Russell further teaches wherein a predetermined bias is applied to a threshold to which the data is compared ([0008],[0032-0033]). It would have been obvious to one of ordinary skill in the art to modify the method of Poyaurd with the predetermined bias of Russel for the predictable advantage of satisfying the risk-tolerance level of the evaluated plant ([0008]). As Russel teaches, “An operating margin to the given operating limit is determined based on the determined time-dependent average bias value and time-dependent uncertainty value, so as to satisfy the risk-tolerance level of the evaluated plant” ([0008]). 
Regarding claim 24, Poyaud as modified by Royere and as modified by Russell discloses a nuclear reactor (Fig. 1: 1) comprising a core (2) having a plurality of nuclear fuel assemblies (16), each assembly comprising a plurality of fuel rods (Fig. 2: 24; [0083]), each fuel rod comprising a cladding (Fig. 3: 33) and nuclear fuel enclosed in the cladding (Fig. 3: 36); a reactor monitoring and protection assembly (42) comprising an information and processing device (44, 46, 48) configured to implement the method of claim 13 ([0090], see claim 13 rejection above). 

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or suggest (in the manner recited), alone or in combination, a method for protecting a nuclear reactor wherein the step of determining the bias comprises the sub-steps as claimed. Poyaud, Royere and Russell (Cited on PTO-892) are considered the closest art of record. Neither reference, alone of in combination, teaches the sub-steps of determining the bias comprising calculating the initial thermomechanical state of the fuel rods and an evolution over time of the stress and deformation energy, determining a maximum stress, calculating an evolution over time of the stress at the maximum linear power and determining the bias based on the difference of the calculated mechanical stress or deformation energy and the maximum mechanical stress or deformation energy based on the thermomechanical code. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646